          Case 2:18-cv-13556-SM-KWR Document 13 Filed 01/04/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    KHOLKAR VISHVESHWAR GANPAT                                      CIVIL DOCKET

    VERSUS                                                          NO. 18-13556

    EASTERN PACIFIC SHIPPING, PTE. LTD                              SECTION: “E” (4)


                                           ORDER

           Considering the foregoing Motion to Direct U.S. Marshal to Serve Process:1

           IT IS ORDERED that the Motion is DENIED AS MOOT.

           New Orleans, Louisiana, this 4th day of January, 2019.


                                         ________ ______ ________________
                                                  SUSIE MORGAN
                                           UNITED STATES DISTRICT JUDGE




1   R. Doc. 7.
